--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.12
 
SOLAREDGE TECHNOLOGIES, INC.


2015 GLOBAL INCENTIVE PLAN
NOTICE OF GRANT OF STOCK OPTION
TO NON-EMPLOYEE DIRECTOR
(UNITED STATES AWARD AGREEMENT)
 
Name of
Optionee:       __________________________________________________________
 
Notice of Grant


SolarEdge Technologies, Inc. (the “Company”) hereby grants to the Optionee named
above the option to purchase shares (the “Option Shares”) of the Company’s
common stock, par value $0.0001 (the “Common Stock”) upon the terms and subject
to the conditions set forth in this Grant Notice, the SolarEdge Technologies,
Inc. 2015 Global Incentive Plan (the “Plan”), any Appendix to the Plan
applicable to you (the “Appendix”) and the Stock Option Agreement promulgated
under such Plan, each as amended from time to time. Any applicable Appendix
shall be treated as part of the Plan for purposes of this option, and any
references to the Plan in this Grant Notice or the Stock Option Agreement shall
include the Appendix.  This award of Option Shares is granted pursuant to the
Plan and is subject to and qualified in its entirety by the Stock Option
Agreement.



 
Stock Option Grant No.:
[_______]
         
Grant Date:
[_______]
         
Exercise Price:
[_______]
         
Option Shares:
[_______]
         
Expiration Date:
[_______] (subject to the Stock Option Agreement)
         
Type of Option
Nonstatutory Stock Option
       

 
Vesting Schedule:


[Initial Equity Award:
This option shall become vested and exercisable on the following basis:


 
·
[_______] of the Option Shares (which is 33% of the total Option Shares) will
become vested and exercisable on each anniversary of the Grant Date, subject in
each case to Continuous Service through each such vesting date.]



[Annual Equity Award:
This option shall become vested and exercisable on the following basis:


 
·
[_______] of the Option Shares (which is 100% of the total Option Shares) will
become vested and exercisable on the earlier of: (i) the first anniversary of
the Grant Date or (ii) the next Annual Meeting of Stockholders of the Company
occurring after the Grant Date, subject to Continuous Service through the
applicable vesting date.]



If Optionee ceases Continuous Service for any or no reason before Optionee vests
in any portion of the Stock Option, the unvested portion of the Stock Option and
Optionee’s right to acquire any shares of Common Stock pursuant to the unvested
portion of the Stock Option will immediately terminate.  Upon the occurrence of
a Change in Control (as defined in the Plan) that occurs prior to the
termination of Optionee’s Continuous Service, the Stock Option shall immediately
vest in full.
 
 
 

--------------------------------------------------------------------------------

 

 
Notwithstanding anything herein to the contrary, the vesting of the Stock Option
shall be subject to any vesting acceleration provisions applicable to the Stock
Option contained in the Plan and/or any service agreement, offer letter,
severance agreement, or any other agreement between Optionee and the Company or
any Affiliate or Subsidiary (such agreement, a “Separate Agreement”).


Agreements


By your signature and the Company’s signature below, you and the Company agree
that this Stock Option is granted under and governed by the terms of the Plan
and the Stock Option Agreement, all of which are attached hereto and
incorporated herein by this reference.  Capitalized terms used but not defined
herein shall have the meanings given to them in the Plan or the Stock Option
Agreement, as the case may be.


You further acknowledge that your rights to any Option Shares will be earned and
become vested only as you provide Continuous Service to the Company over time,
that the grant of this Stock Option is not consideration for service you
rendered to the Company prior to the Grant Date, and that nothing herein or the
attached documents confers upon you any right to continue your service
relationship with the Company or any Affiliate or Subsidiary for any period of
time, nor does it interfere in any way with your right or the Company’s (or any
Affiliate’s or Subsidiary’s) right to terminate that relationship at any time,
for any reason or no reason, with or without Cause, and with or without advance
notice, except as may be required by the terms of a Separate Agreement or in
compliance with governing public law.
 
Except as otherwise set forth in the Stock Option Agreement, this Stock Option
may be exercised for three months after termination of your Continuous Service
to the Company (but in no event later than the Expiration Date).  You are
responsible for keeping track of these exercise periods following termination
for any reason of your Continuous Service to the Company.  The Company is not
obligated to provide further notice of such periods.
 
“COMPANY”
 
SolarEdge Technologies, Inc.
 

--------------------------------------------------------------------------------

[Name]
[Title]
“OPTIONEE”
 
 
 

--------------------------------------------------------------------------------

Name
 

--------------------------------------------------------------------------------

 Signature
 

--------------------------------------------------------------------------------

Address
 

--------------------------------------------------------------------------------

Address



 
- 2 -

--------------------------------------------------------------------------------

 


SOLAREDGE TECHNOLOGIES, INC.
2015 GLOBAL INCENTIVE PLAN
STOCK OPTION AGREEMENT
FOR
NON-EMPLOYEE DIRECTORS
(UNITED STATES AWARD AGREEMENT)


This Stock Option Agreement is made and entered into by and between SolarEdge
Technologies, Inc., a Delaware corporation (“Company”), and the Optionee
identified in the Notice of Grant of Stock Option (“Grant Notice”) which is
attached hereto (“Optionee”).
 
1.             Grant of Stock Option.  Subject to the terms and conditions set
forth herein, the Company hereby grants to Optionee a stock option (the “Stock
Option”) to purchase from the Company, at the Exercise Price set forth in the
Grant Notice, the number of Option Shares set forth in the Grant Notice.  This
Option is intended to be a Nonstatutory Stock Option as set forth on the Grant
Notice.  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan or the Grant Notice.


2.             Nonstatutory Stock Option.  This Stock Option is not intended to
qualify as an “incentive stock option” under Section 422 of the United States
Internal Revenue Code of 1986, as amended (the “Code”).


3.             Expiration of Stock Option.  The Stock Option shall expire and
cease to be exercisable as of the earlier of (i) the Expiration Date set forth
in the Grant Notice or (ii) the date specified below in connection with the
Optionee’s termination of Continuous Service:


(a)           If the Optionee’s Continuous Service terminates by reason of
death, the Optionee (or the Optionee’s estate, beneficiary or legal
representative) may exercise any portion of the Stock Option that is vested and
exercisable at the time of such termination until the date that is eighteen (18)
months following the date of such termination.  Any portion of the Stock Option
that is not vested and exercisable at the time of such termination shall be
forfeited and canceled as of the date of such termination.


(b)           If the Optionee’s Continuous Service terminates by reason of
Disability, the Optionee may exercise any portion of the Stock Option that is
vested and exercisable at the time of such termination until the date that is
twelve (12) months following the date of such termination.  Any portion of the
Stock Option that is not vested and exercisable at the time of such termination
shall be forfeited and canceled as of the date of such termination.


(c)           If the Optionee’s Continuous Service terminates for any reason
other than death, Disability, or Cause, the Optionee may exercise any portion of
the Stock Option that is vested and exercisable at the time of such termination
until the date that is three (3) months following the date of such
termination.  Any portion of the Stock Option that is not vested and exercisable
at the time of such termination shall be forfeited and canceled as of the date
of such termination.


(d)           If the Optionee’s Continuous Service is terminated by the Company
for Cause, the entire Stock Option, whether or not then vested and exercisable,
shall be immediately forfeited and canceled as of the date of such termination.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
4.             Exercise.


4.1           Exercisability.  Subject to the terms and conditions of this Stock
Option Agreement, the Stock Option shall become exercisable at such time or
times, during such period and for such number of Option Shares as is set forth
in the Grant Notice.   Upon the expiration of the applicable exercise period or
(if earlier) upon the expiration of the Stock Option term, the Stock Option
shall terminate and cease to be outstanding for any Option Shares for which the
Stock Option has not been exercised.


4.2           Exercise Agreement.  Optionee may exercise the Stock Option by
delivering to the Company, either in person or by certified or registered mail
or such other manner as approved by the Company, a duly executed exercise
agreement in a form approved by the Company from time to time for such exercises
(the “Exercise Agreement”), and payment in full of the purchase price as
provided in Section 4.3 of this Stock Option Agreement.  A copy of the Exercise
Agreement will be provided by the Company to Optionee upon request, and no
exercise of this Stock Option may be effected without the Optionee’s execution
of such Exercise Agreement in the form approved by the Company and containing
the provisions noted above.


4.3           Payment of Purchase Price.  The purchase price for any Option
Shares for which this Stock Option is exercised shall be paid in full in United
States dollars at the time Optionee delivers to the Company the Exercise
Agreement.  The purchase price shall be paid in one or a combination of the
following: (a) cash, check, bank draft or money order payable to the Company;
(b) Common Stock; (c) through the delivery of a notice that Optionee has placed
a market sell order with a broker acceptable to the Company with respect to
shares of Common Stock then issuable upon exercise of the Stock Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company in satisfaction of the purchase price; provided that
payment of such proceeds is then made to the Company at such time as may be
required by the Company, but in any event not later than the settlement of such
sale; or (d) net exercise (solely in the case of a Nonstatutory Stock Option).
In addition to the purchase price, the Optionee shall pay the amount of tax
required to be withheld (if any) by the Company or any Affiliate or Subsidiary
as a result of the exercise of the Stock Option.  The Optionee acknowledges that
the Company shall have the right to deduct any taxes required to be withheld by
law in connection with the exercise of the Stock Option from any amounts payable
by it to the Optionee (including, without limitation, future cash wages).


4.4           Issuance of Shares.  Fractional shares may not be
exercised.  Shares of Common Stock will be issued as soon as practical after
exercise.  Notwithstanding the above, the Company shall not be obligated to
deliver any shares of Common Stock during any period when the Company determines
that the exercisability of the Stock Option or the delivery of shares of Common
Stock hereunder would violate any federal, state or other applicable laws.


5.             Change in Control.  Upon the occurrence of a Change in Control,
the Stock Option shall immediately vest in full and Section 10(c) of the Plan
(and the terms of any Separate Agreement, as applicable) shall apply.


6.             Restrictions on Resales.  The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Optionee or other subsequent transfers
by the Optionee of any shares of Common Stock issued as a result of the exercise
of the Stock Option, including without limitation (a) restrictions under an
insider trading policy, (b) restrictions designed to delay and/or coordinate the
timing and manner of sales by Optionee and other optionholders and (c)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers.
 
 
- 4 -

--------------------------------------------------------------------------------

 

 
7.             Rights as a Stockholder.  Optionee shall have no rights as a
stockholder of the Company with respect to any Option Shares until the issuance
of the Common Stock subject to the Stock Option has been entered into the books
and records of the Company.


8.             No Transfer of Stock Option.  Except as permitted by the Board or
as permitted under the Plan, the Optionee may not assign or transfer the Stock
Option to anyone other than by will or the laws of descent and distribution and
the Stock Option shall be exercisable only by the Optionee during his or her
lifetime.
 
9.             Other Agreements Superseded.  The Grant Notice, this Stock Option
Agreement, the Plan and any Separate Agreement, if applicable, constitute the
entire understanding between the Optionee and the Company regarding the Stock
Option.  Any prior agreements, commitments or negotiations concerning the Stock
Option are superseded.


10.           Limitation in Interest in Shares Subject to Stock Option.  Neither
the Optionee (individually or as a member of a group) nor any beneficiary or
other person claiming under or through the Optionee shall have any right, title,
interest, or privilege in or to any shares of Common Stock allocated or reserved
for the purpose of the Plan or subject to the Grant Notice or this Stock Option
Agreement except as to such shares of Common Stock, if any, as shall have been
issued to such person upon exercise of the Stock Option or any part of
it.  Nothing in the Plan, in the Grant Notice, this Stock Option Agreement or
any other instrument executed pursuant to the Plan shall confer upon the
Optionee any right to continue in the Company’s employ or service nor limit in
any way the Company’s right to terminate the Optionee’s employment or other
service at any time for any reason.


11.           No Liability of Company.  The Company and any Affiliate or
Subsidiary which is in existence or hereafter comes into existence shall not be
liable to the Optionee or any other person as to: (a) the non-issuance or sale
of shares of Common Stock as to which the Company has been unable to obtain from
any regulatory body having jurisdiction the authority deemed by the Company's
counsel to be necessary to the lawful issuance and sale of any shares hereunder;
and (b) any tax consequence expected, but not realized, by the Optionee or other
person due to the receipt, exercise or settlement of any Stock Option granted
hereunder.


12.           General Provisions.


12.1           Tax Withholding. Whenever Option Shares are to be issued
hereunder, the Company may require the Optionee to remit to the Company an
amount sufficient to satisfy any national, state and local or other withholding
tax requirements prior to the delivery of Option Shares.


12.2           Governing Plan Document.  The Stock Option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of the
Stock Option, and is further subject to all interpretations, amendments, rules
and regulations, which may from time to time be promulgated and adopted pursuant
to the Plan.


12.3           Governing Law.  This Stock Option Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
regard to principles of conflicts of law.
 
 
- 5 -

--------------------------------------------------------------------------------

 

 
12.4           Electronic Delivery.  By executing the Grant Notice, the Optionee
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Optionee pursuant to applicable
securities laws) regarding the Company and its Affiliates or Subsidiaries, the
Plan, the Stock Option and the Common Stock via Company web site or other
electronic delivery.


12.5           Notices.  Any notice required or permitted to be delivered under
this Stock Option Agreement shall be in writing (which shall include electronic
transmission) and shall be deemed received (i) the business day following
electronic verification of receipt if sent electronically, (ii) upon personal
delivery to the party to whom the notice is directed, (iii) the business day
following deposit with a reputable overnight courier (or the second business day
following deposit in the case of an international delivery), or (iv) five days
after deposit in the U.S. Mail, First Class with postage prepaid.  Notice shall
be addressed to the Company at its principal executive office and to the
Optionee at the address that he or she most recently provided to the
Company.  The recipient may acknowledge actual receipt at a time earlier than
the deemed receipt set forth herein or by a means other than that set forth
herein.


12.6           Successors/Assigns.  This Stock Option Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
permitted heirs, beneficiaries, successors and assigns.


12.7           Severability.  If one or more provisions of this Stock Option
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Stock Option Agreement, and the balance of the Stock
Option Agreement shall be interpreted as if such provision were so excluded and
shall be enforceable in accordance with its terms.  The parties agree to replace
such illegal, void, invalid or unenforceable provision of this Stock Option
Agreement with a legal, valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of such illegal,
void, invalid or unenforceable provision.
 
- 6 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


